Citation Nr: 1107008	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for cholinergic 
urticaria evaluated at 10 percent prior to November 1, 2009, and 
as noncompensable (0 percent) after November 1, 2009.

2.  Entitlement to an increased disability rating in excess of 30 
percent for bronchial asthma with a history of right 
pneumothorax.  

3.  Entitlement to an increased (compensable) rating for allergic 
rhinitis.

4.  Entitlement to an increased rating in excess of 10 percent 
for patellar chondromalacia of the right knee. 

5.  Entitlement to an increased rating in excess of 10 percent 
for patellar chondromalacia of the left knee. 

6.  Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to January 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied increased evaluations for bronchial asthma, 
allergic rhinitis, cholinergic urticaria, bilateral patellar 
chondromalacia, and TDIU.  The Veteran testified at a Board 
hearing at the RO in November 2010 before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing has 
been associated with the record on appeal.

The issues of increased rating for bronchial asthma and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's 
cholinergic urticaria manifested with recurrent episodes 
occurring at least four times during a previous 12-month period, 
responding to treatment with antihistamines.  

2.  At no time during the rating period on appeal did the 
Veteran's cholinergic urticaria manifest with recurrent 
debilitating episodes occurring at least four times during the 
past 12-month period requiring intermittent systemic 
immunosuppressive therapy for control nor did it manifest with 
attacks without laryngeal involvement lasting one to seven days 
and occurring five to eight times per year or attacks with 
laryngeal involvement of any duration occurring once or twice a 
year.  

3.  At no time during the rating period on appeal did the 
Veteran's allergic rhinitis manifest with polyps, a complete 
obstruction on one side, or greater than 50 percent obstruction 
on both sides.

4.  At no time during the rating period on appeal did the 
Veteran's right knee patellar chondromalacia manifest with 
ankylosis of the knee, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, limitation of flexion to 45 degrees or less, limitation of 
extension to 10 degrees or less, or a combination of 45 degrees 
or less of flexion and 10 degrees or less of extension.  

5.  At no time during the rating period on appeal did the 
Veteran's left knee patellar chondromalacia manifest with 
ankylosis of the knee, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, limitation of flexion to 45 degrees or less, limitation of 
extension to 10 degrees or less, or a combination of 45 degrees 
or less of flexion and 10 degrees or less of extension.  




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no more, 
for cholinergic urticaria have been met or approximated during 
the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.104, 
4.118, Diagnostic Codes 7118, 7825 (2010). 

2.  The criteria for a compensable disability rating for allergic 
rhinitis have not been met or approximated at any time during the 
period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.97, Diagnostic 
Code 6522 (2010).  

3.  The criteria for an increased disability rating in excess of 
10 percent for right knee patellar chondromalacia have not been 
met or approximated at any time during the period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5258, 5260, 5261 (2010).  

4.  The criteria for an increased disability rating in excess of 
10 percent for left knee patellar chondromalacia have not been 
met or approximated at any time during the period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5258, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA 
letters dated December 2007 and July 2008 provided the Veteran 
such notice.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2009, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  As such, 
the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claims that were lacking.  The representative 
and the AVLJ asked questions to draw out the state of the 
Veteran's disabilities.  In addition, the AVLJ requested 
information regarding any current treatment and symptoms and any 
factors affecting his employment status.  No additional pertinent 
evidence that might have been overlooked and that might 
substantiate the claim was identified by the Veteran or the 
representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for higher disability 
ratings.  The Veteran's representative and the AVLJ asked 
questions to draw out the Veteran's contentions regarding the 
current level of disability of the Veteran's urticaria, asthma, 
chondromalacia, rhinitis, and any contentions relating to his 
employability.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA examination 
reports, VA treatment records, and lay evidence.  The Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide the case, and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional 
pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in January 2008 and 
January 2009 to address the current level of impairment of each 
service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the examiners were provided 
with an accurate history, the Veteran's history and complaints 
were recorded, the examination reports set forth detailed 
examination findings in a manner that allows for informed 
appellate review under applicable VA laws and regulations, and 
the examiners offered the necessary findings.  Therefore, the 
Board finds the examinations to be sufficient and adequate for 
rating purposes.  Thus, further examination is not necessary.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Increased Rating Analysis

The present appeal involves the Veteran's claim for an increased 
disability rating for five of his current service-connected 
disabilities.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the 
defined and consistently applied policy of VA to administer the 
law under a broad interpretation, consistent, however, with the 
facts shown in every case.  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Cholinergic Urticaria

The Veteran's cholinergic urticaria has been rated under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7118.  Under 
that provision, a 10 percent rating is warranted for attacks 
without laryngeal involvement lasting one to seven days and 
occurring two to four times a year.  A 20 percent rating is 
warranted for attacks without laryngeal involvement lasting one 
to seven days and occurring five to eight times a year, or 
attacks with laryngeal involvement of any duration occurring once 
or twice a year.  

The Board finds that the criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Code 7825, are more applicable to the Veteran's 
disability as it specifically addresses urticaria.  Additionally, 
the criteria requiring an episode of urticaria is less demanding 
upon the evidence than the requirement of an attack lasting a 
matter of days.  Therefore, the Board will consider both 
diagnostic codes in its analysis.  Under Diagnostic Code 7825 
(urticaria), a 10 percent rating is warranted for recurrent 
episodes 0f urticaria occurring at least four times during the 
past 12-month period, and responding to treatment with 
antihistamines or sympathomimetics.  A 30 percent rating is 
warranted for recurrent debilitating episodes occurring at least 
four times during the past 12-month period, and requiring 
intermittent systemic immunosuppressive therapy for control.  A 
60 percent rating is warranted for recurrent debilitating 
episodes occurring at least four times during the past 12-month 
period despite continuous immunosuppressive therapy.  

During a respiratory examination in January 2008, the VA examiner 
briefly addressed the Veteran's cholinergic urticaria.  The 
Veteran described two instances of cholinergic urticaria.  The 
examiner stated that the Veteran does not have any other 
documented episodes of cholinergic urticaria.  

The Veteran was afforded a VA examination in January 2009.  The 
examiner noted no skin disease treatment in the past twelve 
months, however the examiner also noted that the Veteran takes 
over the counter diphenhydramine as needed for any itching of the 
skin.  The Veteran described welt-like lesions of the arms if he 
scratches the itching areas.  The examiner could not induce 
urticaria by abrading the skin.  After the having the Veteran run 
on a treadmill, the examiner did find urticaria with itching as a 
result of the exercise.  He again diagnosed cholinergic 
urticaria.  

The Veteran testified during the hearing in November 2010 that 
his urticaria often occurs in conjunction with his asthma 
attacks.  He notes itching at first, then a breakout.  He also 
testified that his disability has not changed in severity over 
the time he has been service connected.   

The Board acknowledges that it is the nature of a skin condition 
to fluctuate in its presence and level of severity.  The Board 
notes that cholinergic urticaria appeared during the January 2009 
examination upon exertion.  The Veteran noted that he treats his 
urticaria with over-the-counter antihistamines.  As the Veteran's 
disability is under control with the use of over-the-counter 
medication, the record is consistent with having few documented 
treatments for urticaria.  

The Veteran experiences flare-up episodes of cholinergic 
urticaria upon exertion or with asthma attacks.  These episodes 
occur as often as his asthma attacks, which take place on a 
weekly basis according to the Veteran's testimony.  Therefore, 
the Board finds the urticaria symptoms meet the criteria for 
episodes that occur at least four times during the past 12-month 
period.  Additionally, the episodes respond to treatment with 
antihistamines.  There is no requirement that the antihistamines 
be prescribed by a physician.  The over-the-counter 
antihistamines meet the requirement for treatment.  Therefore, 
the Board finds that the Veteran meets the criteria for a 10 
percent rating for cholinergic urticaria for the entire period on 
appeal under Diagnostic Code 7825.  38 C.F.R. § 4.118.  

At no point in time does the evidence show recurrent debilitating 
episodes of urticaria occurring at least four times during the 
past 12-month period, requiring intermittent systemic 
immunosuppressive therapy for control.  The evidence also does 
not indicate attacks without laryngeal involvement lasting one to 
seven days and occurring five to eight times a year or attacks 
with laryngeal involvement of any duration occurring once or 
twice a year as required for a higher 20 percent rating under 
Diagnostic Code 7118.  Therefore, the Veteran is not entitled to 
a disability rating in excess of 10 percent at any time during 
the period on appeal.  

Allergic Rhinitis

The Veteran's service-connected allergic rhinitis has been rated 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Under this regulatory provision,  allergic rhinitis with polyps 
warrants a 30 percent rating while allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side 
warrants a 10 percent rating.  

In January 2008, the Veteran was afforded a VA examination for 
his allergies and asthma.  The examiner reviewed his history and 
provided a physical examination.  The examination revealed boggy 
nasal mucosa and hypertrophy of the turbinates with prior ear, 
nose, and throat specialist marks indicating a caudal septal 
deviation towards the right causing 60 to 70 percent obstruction 
on that side.  The remainder of the Veteran's records contain 
only casual references to his allergic rhinitis without any 
further physical examination.   

As the record contains no evidence that the Veteran's allergic 
rhinitis includes polyps, a complete obstruction on one side, or 
greater than 50 percent obstruction on both sides, the Board 
finds that a higher disability rating for allergic rhinitis is 
not warranted for any period.  

Patellar Chondromalacia - Right and Left Knees

The Board will address the right and left knee patellar 
chondromalacia together as they are rated under the same 
diagnostic code and are addressed in the same treatment records.  
It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected bilateral patellar chondromalacia 
has been rated at 10 percent by the RO under the provisions of 
Diagnostic Codes 5010 and 5260 for traumatic arthritis and 
limitation of motion.  Under Diagnostic Code 5010, traumatic 
arthritis should be rated under Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  When 
the specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the Veteran should be rated at 10 percent 
disabling with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent disabling 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board turns to the applicable Diagnostic Codes regarding 
limitation of motion of the knee.  Under Diagnostic Code 5256, 
ankylosis of the knee is rated at 60 percent when extremely 
unfavorable, in flexion at an angle of 45 degrees or more, at 50 
percent when in flexion between 40 and 45 degrees, at 40 percent 
when in flexion between 10 and 20 degrees, and at 30 percent when 
favorable angle in full extension, or in slight flexion between 0 
and 10 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, the limitation of flexion of the leg 
to 15 degrees warrants a 30 percent rating, to 30 degrees 
warrants a 20 percent rating, to 45 degrees warrants a 10 percent 
rating, and to 60 degrees warrants a noncompensable rating.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the 
leg to 45 degrees warrants a 50 percent rating, to 30 degrees 
warrants a 40 percent rating, to 20 degrees warrants a 30 percent 
rating, to 15 degrees warrants a 20 percent rating, to 10 degrees 
warrants a 10 percent rating, and to 5 degrees warrants a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

In January 2008, the Veteran sought treatment for his knees at 
the emergency department.  He complained of chronic pain with 
exacerbation of pain in both knees.  The examiner noted mild 
tenderness over both knees with no crepitus or effusion.  The 
examiner described the Veteran's movements as terminally 
restricted.  

In January 2008 the Veteran was also afforded a VA examination of 
the knees.  The Veteran described an intermittent history of 
swelling, popping with occasional pain, and locking secondary to 
pain.  Examination of the left knee revealed range of motion from 
0 to 115 degrees with no change upon repetition and no pain with 
motion.  The knee was stable to varus and valgus stress.  The 
examiner noted tenderness to palpation about the medial and 
lateral facets of the patella with a negative patella grind.  
Examination of the right knee revealed range of motion from 0 to 
115 degrees with no change upon repetition and no pain with 
motion.  The examiner noted that the Veteran guarded with 
extremes of flexion and was resistant to further flexion, 
although the examiner believed he could get additional motion.  
The Veteran was stable to varus and valgus stress.  The examiner 
found no effusion or patella grind, but did not tenderness to 
palpation of the medial and lateral facets of the patella.  The 
examiner found no objective evidence of locking.  The examiner 
diagnosed bilateral patella chondromalacia of the knees.  He 
noted that it is conceivable that pain could further limit 
function as described, particularly with repetition; however, it 
is not feasible to attempt to express any of that in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

In March 2008, the Veteran again sought treatment for his knee 
pain at the emergency room.  The examiner noted his history of 
knee pain and renewed the Veteran's naproxen.  

The Veteran attended an orthopedic consult in June 2008.  The 
Veteran gave complaints of bilateral knee pain with no history of 
trauma or history of knees locking.  The examiner noted a minimal 
antalgic gate with positive crepitus upon flexion or extension.  
He noted no palpable effusion and not bony abnormalities.  The 
examiner found the knee to be stable to varus and valgus stress 
with no joint laxity.  The Veteran's active and passive range of 
motion was measured at 0 to 110 degrees.  The examiner noted no 
locking of the knee.  

The Board finds that the evidence does not show ankylosis of the 
knee at a favorable angle in full extension, or dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint, or limitation of flexion to 45 
degrees, or limitation of extension to 10 degrees for either 
knee.  Although the Veteran complains of locking, no objective 
evidence of locking is found upon examination.  Therefore, the 
Veteran does not meet the criteria for a compensable rating based 
on the criteria for limitation of motion or locking of the knee.  

The Board notes that, although the Veteran does not meet the 
criteria for a compensable rating due to limitation of motion, 
the Board acknowledges the Veteran's painful motion.  Painful 
motion is addressed under 38 C.F.R. § 4.59, noting that the 
intent of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59.  The 
Board finds that, under the provisions of Diagnostic Code 5003, 
the Veteran's arthritis, pain, and noncompensable degree of 
limitation of motion warrant the 10 percent rating assigned for 
the major joint of each knee.  When the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  

The Veteran has sought emergency treatment due to knee pain.  The 
VA examiner noted that additional limitation of motion due to 
pain and repetition was possible.  The record also contains lay 
statements testifying as to the Veteran's severe knee pain.  
Based on the requirements for addressing painful motion as set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
38 C.F.R. § 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Board finds that a 10 percent rating but no more is warranted 
for painful motion of the knees as addressed by the RO in rating 
the disabilities under Diagnostic Code 5003.  Therefore, 
entitlement to a rating in excess of 10 percent for either right 
or left chondromalacia patella is not warranted.  



Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this question, 
and in fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported hives that appear after 
exercise and in relation to his asthma attacks.  He treats the 
hives with antihistamines with success.  The Rating Schedule 
focuses on the number of episodes and the treatment of the 
disability.  As the Veteran has more than four episodes per year 
and the treatment is analogous to that required in the rating 
criteria, the Board finds that the Rating Schedule adequately 
addresses the Veteran's disability.  

Regarding his allergic rhinitis, the Veteran reported shortness 
of breath with no rhinorrhea and a 60 to 70 percent obstruction 
of the right nasal passage.  The evidence shows no other symptoms 
of allergic rhinitis.  The Rating Schedule specifically addresses 
the Veteran's nasal obstruction in its criteria.  The Veteran's 
complaints of shortness of breath are addressed in the rating for 
the Veteran's asthma.  As the Board has considered all facets of 
the Veteran's rhinitis in its schedular analysis, the Board finds 
that the Rating Schedule adequately measures and contemplates 
these aspects of this service-connected disability.   

The Veteran reported pain and locking of the knees with some 
limitation of motion, and clinical findings show patellar 
chondromalacia.  As seen in the analysis above, the Board has 
considered these aspects of the Veteran's disability, and finds 
that the rating schedule (Diagnostic Codes 5257, 5258, 5260, 
5261) adequately provides for ratings base on these symptoms.  
Specifically, the Board has considered any additional functional 
limitation of motion due to pain, fatigue, or lack of endurance 
upon repetitive use as a result of the bilateral knee 
disabilities.  Under 4.40, 4.45, 4.59, and DeLuca pain, weakened 
movement, excess fatigability and incoordination, which may cause 
additional limitation of motion or joint function, are made a 
part of the schedular rating criteria.  Specifically, the Board 
notes that the examiners discussed the effect of pain and 
repetition in determining the severity of the Veteran's 
disabilities and VA has increased the Veteran's rating 
accordingly.  As the Board has considered all facets of the 
Veteran's right knee disabilities in its schedular analysis, the 
Board finds that the Rating Schedule adequately measures and 
contemplates these aspects of this service-connected disability.  

As the rating schedule is adequate to rate the Veteran's service-
connected cholinergic urticaria, allergic rhinitis, and bilateral 
patellar chondromalacia, referral for extraschedular 
consideration is not warranted.


ORDER

A disability rating of 10 percent, but no more, for cholinergic 
urticaria, for the entire period on appeal, is granted.  

An increased (compensable) rating for allergic rhinitis is 
denied. 

An increased rating in excess of 10 percent for chondromalacia 
patella of the right knee is denied. 

An increased rating in excess of 10 percent for chondromalacia 
patella of the left knee is denied.  


REMAND

Further development is necessary regarding the issues of an 
increased rating for bronchial asthma and TDIU.  The Veteran 
testified that his asthma has increased in severity since the 
last VA examination.  He stated that he now takes four 
medications to regulate his asthma.  At the time of the VA 
examination, the Veteran was only on two medications to control 
his asthma.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court 
found that, when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95.  In this case, the significant 
increase in medication since the prior VA examination along with 
the Veteran's testimony as to the severity of his current 
symptoms are enough to require a new VA examination.

Additionally, the Board notes that the Veteran has been treated 
for asthma at the VA Medical Center (VAMC) in Memphis, Tennessee, 
since the prior VA examination.  As the Board is remanding for an 
examination, the RO should also attempt to obtain any VAMC 
Memphis records related to the Veteran's asthma.  

Finally, the Board finds that the Veteran's TDIU claim is 
inextricably intertwined with the issue of increased rating for 
asthma.  The Veteran claims that he cannot work in part due to 
his asthma.  He claims that any warehouse jobs exacerbate his 
asthma due to the dust and other airborne irritants.  The VA 
examiner should address the extent to which the Veteran's asthma, 
in conjunction with his other service-connected disabilities, 
affects the Veteran's ability to obtain and maintain 
substantially gainful employment.

Accordingly, the issues of increased rating for bronchial asthma 
and TDIU are REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
pertinent treatment records from the VA 
Medical Center in Memphis, Tennessee, 
especially any records relating to the 
Veteran's bronchial asthma, and associate the 
records with the claims file.

2.  The Veteran should be scheduled for a VA 
examination to ascertain and evaluate the 
current level of severity of the Veteran's 
bronchial asthma.  Any medically indicated 
special tests should be accomplished.  The 
examiner should report the extent of the 
Veteran's disability in accordance with VA 
rating criteria.  

The examiner should also specifically address 
whether the Veteran's bronchial asthma in 
conjunction with the other service-connected 
disabilities render the Veteran unable to 
secure or follow a substantially gainful 
occupation.

3.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if a higher 
rating for bronchial asthma or TDIU may be 
granted.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


